Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 9/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1: (i) line 1, the positive recitation of “a person” renders the claim indefinite for failing to clearly define the metes and bounds of the claimed invention; should applicant elect to amend the claim to obviate this rejection, then “a person stands” should be “a person is configured to stand”; (ii) line 2, “longitudinal axis upon;” is improper in context, thus renders the claim indefinite; (iii) lines 8-9, “the folded position” lacks antecedent basis.
Claim 5: since claim 1 recites “a pressing force against the latch assembly”, the recitation on line 3 of “when a force is applied to the latch actuator” renders the claim indefinite for failing to clearly define whether this force is the same or different from the pressing force of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040238280 to Gibson et al (hereinafter Gibson).
Gibson discloses (Claims 1, 13 and 14). A scaffold upon which a person stands comprising: a platform 124 having a first end and a second end and a longitudinal axis 37 upon which the user stands; a frame 120 attached in proximity to the firs end of the platform; a first leg assembly 114 rotatably attached in proximity to the first end of the platform 124, the first leg assembly 114 having a first leg 26, a second leg 26 in spaced relationship and in parallel with the first leg 26, and a cross bar 28 attached to the first leg 26 and the second leg 26, when the first leg assembly 114 is in an extended position, the first and second legs 26 of the first leg assembly 114 extend essentially perpendicular to the longitudinal axis of the platform and when the first leg assembly is in a folded position (such as shown in Fig. 9), the first and second legs of the first leg assembly extend essentially parallel with the longitudinal axis, the first leg assembly rotates between the extended position and the folded position about a first leg assembly pivot axis 33; a second leg assembly rotatably attached in proximity to the second end of the platform 124; a latch assembly having a latch pivot axis, the latch assembly coupled to the platform 124; and a stud (such as 130) attached to the first leg to which the latch assembly engages (stud 130 engages the first leg assembly at all times) when the first leg assembly is moved into the extended position to automatically lock the first leg assembly in the extended position (Figs. 8-11) where the latch assembly is in a set position, when the latch assembly is moved out of the set position by a pressing force against the latch assembly, the stud on the first leg disengages from the latch assembly and the first leg assembly is able to rotate about the first leg assembly pivot axis to the folded position (Figs. 8-11); (Claim 2). The scaffold of Claim 1 wherein the latch axis and the first leg assembly pivot axis are in spaced relationship and permanently fixed in place relative to each other; (Claim 3). The scaffold of Claim 2 wherein the latch assembly includes a latch hook that engages with the stud in the extended position (such as shown in Fig. 11); (Claim 4). The scaffold of Claim 3 wherein the latch assembly encloses includes a latch pivot 150 about which the latch hook rotates from the set position; (Claim 5). The scaffold of Claim 4 wherein the latch assembly includes a latch actuator (such as the top portion of 118 which connects to 150) engaged with the latch pivot and the latch hook which moves the latch assembly out of the set position when said pressing force is applied to the latch actuator; (Claim 6). The scaffold of Claim 5 wherein the latch hook extends in words towards the platform's middle; (Claim 7). The scaffold of Claim 6 wherein the latch assembly includes a latch spring 119 positioned about the latch pivot which applies a restoring force to the latch hook and the latch actuator to automatically move the latch assembly to the set position after the latch assembly has moved from the set position (such as shown in Figs. 9-11); (Claim 8). The scaffold of Claim 7 wherein the latch hook is curved so that when the leg assembly is moved to the extended position from the folded position, the stud cams the latch hook and moves the latch hook so the stud is able to move past the latch hook, and then for the stud to be locked in place by the latch hook after the stud clears the latch hook under the restoring force of the latch spring; (Claim 9). The scaffold of Claim 8 including a frame to which the first leg is rotatably attached about the first leg assembly pivot axis and to which the platform is attached, the frame disposed between the first leg and the platform; (Claim 10). The scaffold of Claim 9 wherein the frame has a frame edge that contacts the cross bar when the first leg assembly is in the extended position and which acts as a stop to the first leg assembly at the extended position (such as shown in Fig. 3); (Claim 11). The scaffold of Claim 10 wherein the frame has a free wall attached to the frame edge to which the latch pivot extends outwards relative to the longitudinal axis of the platform, the free wall connected to and below a frame primary portion through which fasteners fix the frame to the platform, and a leg pivot extends to rotatably attached the first leg to the platform.  
Regarding the method steps of Claim 13, since Gibson discloses all the structural limitations recited therein, it is inherent that Gibson can perform the method steps recited therein.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. On page 7 of the above-noted amendment that Gibson teaches an outward release force, as such the limitation in claim 1 of “a pressing force against the latch assembly” renders the claim patentable from the prior art of record. The examiner respectfully take the position that (i) in an apparatus/article claim, the claim must distinguish from the prior art in term of structure; and (ii) the claimed language of “pressing force against the latch assembly” fails to provide adequate structural limitations in defining applicant’s invention from the prior art of record. More specifically, Gibson clearly discloses “a pressing force against the latch assembly”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 19, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637